


Exhibit 10.10
* Certain confidential information contained in this document, marked by
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.


FIRST AMENDMENT
TO WALMART MONEYCARD PROGRAM AGREEMENT


 


This First Amendment To Walmart MoneyCard Program Agreement (this “Amendment”)
by and among Wal-Mart Stores Texas L.P., Wal-Mart Louisiana, LLC, Wal-Mart
Stores Arkansas, LLC, Wal-Mart Stores East, L.P., Wal-Mart Stores, Inc., GE
Capital Retail Bank (f/k/a GE Money Bank) and Green Dot Corporation, and dated
as of May 27, 2010 (the "Agreement"), is entered into as of January 12, 2012, by
and among the foregoing parties. Each of the capitalized terms used in this
Amendment and not otherwise defined shall have the meanings ascribed to them in
the Agreement.


For good and valuable consideration, the receipt and sufficiency of which is
hereby
acknowledged, the Parties hereby agree as follows:


1. Background. The Parties wish to amend and restate Section 7.1 of the
Agreement
related to the marketing fund in accordance with the terms set forth in this
Amendment.


    2. Amendment of Section 7.1 in the Agreement. Section 7.1 is amended and
restated as follows in its entirety:


“7.1 Program management; Marketing & Promotion.


(a) Each of Retailer and Green Dot shall contribute [*] percent
([*]%) of the actual Program Revenue for certain Cardholder value propositions
each
Program Year (“Marketing Fund”).


(b) In order to promote the Program, Retailer and Green Dot, in its role as
program manager, will administer the Marketing Fund, as mutually agreed by
Retailer and Green Dot, pursuant to this Section 7.1. Prior to the beginning of
each Program Year, Retailer and Green Dot shall meet to plan Marketing Fund
expenditures and set forth such expenditures in a written collaborative plan
prepared by Retailer and Green Dot no later than January 15th of each Program
Year (each such plan, a “Marketing Plan”). Retailer and Green Dot shall use best
efforts to use the Marketing Fund in accordance with the Marketing Plan from the
Program Year in which they are committed. In the event that Retailer and Green
Dot do not agree on the use of the Marketing Fund in any given Program Year
during the Term, any unallocated or unused portion of the Marketing Fund shall
rollover for use in following Program Years in promoting the Program as set
forth in this Section 7.1; provided, however, that upon the termination of this
Agreement the cumulative amount of unallocated or unused Marketing Fund shall be
payable equally to Retailer and Green Dot. On a monthly basis, the Retailer
Program Representative and the Green Dot Program Representative shall adjust the
forecast regarding use of the Marketing Fund and amend the Marketing Plan to
reflect any changes mutually agreed by Retailer and Green Dot.



* Confidential Treatment Requested.

--------------------------------------------------------------------------------


(c) As part of their program manager functions, Green Dot will administer the
Marketing Fund and maintain separate records for such Marketing Fund. Retailer
will fund the Marketing Fund each month by having the monthly contribution
deducted from its monthly commission payment from the Bank. Green Dot will
provide Retailer with monthly reports on Marketing Fund expenditures and
Retailer retains full audit rights for the Marketing Fund.


(d) In the event that any portion of Retailer's contribution to the Marketing
Fund is [*], Retailer shall [*] and Green Dot shall [*] by [*].


(d) Retailer and Green Dot agree that any shortfall in Marketing Fund funding
for certain Cardholder value propositions shall be addressed in a mutually
agreed upon manner.


(f) Subject to Section 7.1(b) and Section 15.4(e)(ii), the obligations of
Retailer and Green Dot with respect to funding the Marketing Fund shall cease as
of the Agreement Termination Date.”


3. Effect of Amendment on Agreement. As amended hereby, the terms of the
Agreement shall remain in full force and effect.


4. Counterparts. This Amendment may be executed in counterparts, each of which
shall be considered an original, but all of which together shall constitute the
same instrument.
 








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





* Confidential Treatment Requested.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Bank, Green Dot and Retailer have caused this Amendment to
be executed by their respective officers or agents thereunto duly authorized as
of the date first above written.




WAL-MART STORES, INC.


By: /s/ Daniel Eckert
Name: Daniel Eckert
Title: Vice President


WAL-MART STORES ARKANSAS, LLC


By: /s/ Daniel Eckert
Name: Daniel Eckert
Title: Vice President
 
WAL-MART STORES EAST, L.P.


By: /s/ Daniel Eckert
Name: Daniel Eckert
Title: Vice President


WAL-MART STORES TEXAS L.P.


By: /s/ Daniel Eckert
Name: Daniel Eckert
Title: Vice President


WAL-MART LOUISIANA, LLC     


By: /s/ Daniel Eckert
Name: Daniel Eckert
Title: Vice President


GE CAPITAL RETAIL BANK


By: /s/ Margaret Keane
Name: Margaret Keane
Title: CEO, GE Capital Retail Bank


GREEN DOT CORPORATION


By: /s/ Steven W. Streit
Name: Steven W. Streit
Title: CEO
